 



 

Exhibit 10.1
***CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
EXECUTION COPY
AGREEMENT
     This Agreement is entered into as of January 1, 2007 by and between
Williams Advanced Materials, Inc., a corporation organized under the laws of the
State of New York with its principal place of business at 2978 Main Street,
Buffalo, New York 14214 (“WAM”) and Komag, Incorporated, a corporation organized
under the laws of Delaware with its principal place of business at 1710
Automation Parkway, San Jose, CA 95131 and, its wholly-owned subsidiary, Komag
USA (Malaysia), Sdn., a corporation organized under the laws of Malaysia with
its principal place of business at Bayan Lepas Free Industrial Zone, Phase III,
11900 Penang (together “Purchaser”). WAM and Purchaser may be referred to herein
individually as “Party” or collectively as “Parties”.
     The Parties agree as follows:
1. Background
     This Agreement consists of terms and conditions as set forth below and all
Exhibits hereto.
     WAM has recognized capabilities in the manufacture and refining of the
products specified in Exhibits A.1 and A.2 hereto (the “Products”). WAM desires
to offer the Products to Purchaser for sale, and Purchaser desires to purchase
the Products from WAM.
     [****]
2. Period of Performance
     The term of this Agreement shall commence as of the date set forth above
and shall continue until [****] unless sooner terminated in accordance with this
Agreement.
3. Forecast



--------------------------------------------------------------------------------



 



- 2 -

     Purchaser will provide to WAM a [****] forecast for the Products [****] by
February 2, 2007 (the “Forecast”), which will be incorporated in this Agreement
as Exhibit B. The Forecast is a legally binding commitment of Purchaser to
purchase the Products and/or specified quantities of Ru in accordance with the
terms hereof. The Forecast contains Purchaser’s estimates of new quantities of
Ru necessary for the Products (“Virgin Ru”). [****]

  a.   WAM is under no obligation to supply Ru material to Purchaser which is
not contained in the Forecast.     b.   [****].     c.   [****].

4. Pricing
     Purchaser shall pay WAM for the Products as set forth in Exhibit C hereto.
The fabrication prices, as set forth on Exhibit C, shall not be subject to
change for the term of the Agreement. Pricing on Exhibit C is guaranteed only
for the quantities specified in Exhibit B (see note on Exhibit B).
     Payment terms are [****] for Ru metal from date of shipment of fabricated
Product(s) and [****] for fabrication charges.
     Pricing of Ru metal is determined by the metal pricing [****], or other
cost basis established with another qualified supplier from whom the Ru metal
has been purchased; provided, however, that WAM shall use its best efforts to
obtain a price for Ru that is equal to or lower than the price provided by
[****] in the event that it elects to acquire Ru from another qualified
supplier. However, the Parties hereto recognize that, despite using its best
efforts as required herein, the price obtained from the qualified supplier by
WAM may be greater than the price provided by [****].
5. Availability, Delivery and Flexibility
     Subject to the terms of this Agreement, WAM shall be obligated to supply
the Products to Purchaser in the monthly quantities stipulated in Exhibit B.
Further to Purchaser’s minimum purchase levels set forth in Exhibit B, Purchaser
shall be obligated to accept each shipment per Purchaser’s Purchase Order
delivery schedule, provided, however, the volumes in the purchase orders in each
month must be for the minimum levels set forth in Exhibit B.



--------------------------------------------------------------------------------



 



- 3 -

6A Shipment, Risk of Loss and Title
     Title and risk of loss or damage for all Products shall pass to Purchaser
upon [****]. WAM shall make all arrangements for shipment with a carrier
specified by the Purchaser. [****] shall be responsible for all shipping charges
and insurance.
6. Product Refining
     The costs and procedures with regard to the refining of Products are set
forth on Exhibit D hereto.
7. Limited Warranty
     For a period of one year from the date of delivery of the Products (the
“Warranty Period”), WAM represents and warrants that each Product is (i) free
from defects in materials or workmanship and (ii) conforms to the
specifications. WAM will, at its option, replace, or furnish credit for
fabrication charges and returned Ru weight, less refining charges, if any, for
any Product purchased by Komag from WAM which, as determined by the parties,
fails to meet the foregoing warranties. THIS WARRANTY IS IN LIEU OF ALL OTHER
WARRANTIES, EXPRESS, IMPLIED OR STATUTORY INCLUDING THE WARRANTY OF
MERCHANTABILITY AND THE WARRANTY OF FITNESS OR OF SUITABILITY FOR A PARTICULAR
PURPOSE, AND OF ALL OTHER OBLIGATIONS OR LIABILITIES ON WAM’S PART, AND IT
NEITHER ASSUMES NOR AUTHORIZES ANY OTHER PERSON TO ASSUME FOR WAM ANY OTHER
LIABILITIES IN CONNECTION WITH THE SALE OF THE PRODUCTS. This provision states
Komag’s exclusive and sole remedy for breach of warranty and the entire extent
of WAM’s liability for defective Products. WAM is not obligated to replace
Products under this warranty: (a) when the damage to the Products resulted from
improper use; or (b) if personnel other than WAM’s representatives, without
WAM’s prior written permission, modify the Products in any way.



--------------------------------------------------------------------------------



 



- 4 -

8. Limitation of Liability
     TO THE EXTENT PERMITTED BY APPLICABLE LAW AND NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE FOR ANY SPECIAL,
INDIRECT, INCIDENTAL, ECONOMIC OR CONSEQUENTIAL DAMAGES OF ANY KIND, OR FOR ANY
DAMAGES RESULTING FROM LOSS OR INTERRUPTION OF BUSINESS OR LOST PROFITS, ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, HOWEVER
CAUSED, EVEN IF SUCH PARTY WAS ADVISED OR SHOULD HAVE KNOWN OF THE POSSIBILITY
OF SUCH LOSS OR DAMAGE.
9. Confidential Information
     Both WAM and Purchaser shall maintain as confidential and shall not
disclose to any person outside their employ, for use for purposes other than
performance of this Agreement, any specifications, drawings, data, business and
financial information, or other Confidential Information which either Party
learns by virtue of this Agreement, except as required by law and after written
notice to the other Party. If requested, upon termination of this Agreement,
each Party shall promptly return to the other Party all confidential
information, including working copies thereof, in its possession and belonging
to the other Party. Notwithstanding the foregoing, each party may disclose the
terms and conditions of this Agreement: (i) as required by any court or other
governmental body; (ii) as otherwise required by law (including, without
limitation, any rule, regulation or policy statement of any national securities
exchange, market or automated quotation system on which any of the receiving
party’s securities are listed or quoted); (iii) to legal counsel of the parties;
(iv) in connection with the requirements of a public offering, secondary
offering, debt offering, or securities filing of the parties, or otherwise as
obligated by law; (v) in confidence, to accountants, banks, and financing
sources and their advisors; or (vi) in confidence, in connection with the
enforcement of this Agreement or rights under this Agreement. In the event of
(i), (ii), (iv) or (vi), each party agrees to redact terms that are not
necessary or required by the disclosure.
     For purposes of this Agreement, “Confidential Information” means, in
addition to what is set forth above any and all information which either Party
designates as confidential at the time of disclosure except: (i) information in
the public domain; (ii) information possessed by either Party prior to
disclosure by the other Party, or developed independently, without reference to
the disclosed information; (iii) information furnished to others without
restrictions similar to those imposed herein on the right of WAM or Purchaser to
use or disclose it, and (iv) information which becomes rightfully known to



--------------------------------------------------------------------------------



 



- 5 -

either Party, without confidential restriction, from a source other than WAM or
Purchaser. The undertakings of this paragraph shall survive any expiration or
termination of this Agreement.
     THIS AGREEMENT AND ALL EXHIBITS ARE UNDERSTOOD TO BE CONFIDENTIAL
INFORMATION NOT TO BE DISCLOSED OR USED BY WAM OR PURCHASER EXCEPT AS PROVIDED
HEREIN.
10. Force Majeure
     Neither Party shall be liable for failure to perform any of its obligations
under this Agreement during any period in which such Party cannot perform due to
fire, flood, earthquake, or other natural disaster, war, embargo, riot, labor
dispute, interruption in the supply of raw materials for reasons beyond the
control of WAM, or the intervention of any government authority, or any other
reason beyond the reasonable control of such Party (each a “Force Majeure
Event”), provided that the Party so delayed notifies the other Party of such
delay. If WAM’s or Purchaser’s performance is delayed on account of any Force
Majeure Event for [****], the performing Party may terminate this Agreement by
giving the other Party notice, which termination shall become effective upon
receipt of such written notice. In no event, shall exercise of this clause
alleviate Purchaser of payment of any funds owed to WAM for Product already
shipped to Purchaser.
11. Termination
     In addition to any rights or remedies available at law or in equity, either
Party may terminate this Agreement upon the occurrence of any one of the
following:
     In the event of a breach of a material obligation by either Party in the
performance of their obligations hereunder, the Party alleging the breach shall
give written notice specifying the nature and extent of the breach to the other
Party and such Party shall have [****] thereafter to cure the breach or have an
agreed to corrective action plan in place. If the breach is not cured within the
[****] period, termination shall become effective on the [****] following the
written notice.
     In the event of proceedings in bankruptcy or insolvency invoked by or
against either Party, or in the event of the appointment of an assignee for the
benefit of creditors or a receiver, the other party may elect to immediately
terminate this Agreement by providing written notice of its election to
terminate.



--------------------------------------------------------------------------------



 



- 6 -

     Termination by WAM for cause will not terminate any obligation Purchaser
may have to take and pay for any previously forecasted Product hereunder.
12. Notices
     Except as otherwise provided herein, all notices hereunder will be deemed
given if (a) in writing and delivered personally; or (b) sent by facsimile
transmission that is confirmed by return facsimile or e-mail; to the parties at
the following addresses (or at such other addresses as will be specified by like
notice):

     
(i)
  if to WAM, to:
 
  Williams Advanced Materials, Inc.
 
  2978 Main Street
 
  Buffalo, NY 14214
 
  Attention: General Counsel
 
  Fax No.: (716) 835-0130
 
  With a copy to:
 
  Williams Advanced Materials
 
  Thin Film Products Division
 
  42 Mt. Ebo Road South
 
  Brewster, NY 10509
 
  Attention: Matthew Willson, VP and General Manager
 
   
(ii)
  if to Komag to:
 
  Komag USA (Malaysia) Sdn.
 
  Bayan Lepas Free Trade Zone
 
  Phase III
 
  11900 Penang
 
  Malaysia
 
  FX: 011-604-643-9881
 
  Attention: Kheng Huat Oung, Vice President, GM, Media Operations
 
   
 
  With a copy to:
 
  Komag, Incorporated
 
  1710 Automation Parkway
 
  San Jose, California 95131
Attention: Chief Financial Officer
 
  Fax No.: (408) 944-9234
 
   
 
  and



--------------------------------------------------------------------------------



 



- 7 -

     
 
  Wilson Sonsini Goodrich & Rosati, P.C.
 
  650 Page Mill Road
 
  Palo Alto, California 94304
 
  Attention: Page Mailliard, Esq.
Fax No.: (650) 493-6811

Any notice given by mail will be effective when received. Any notice given by
electronic mail or facsimile transmission will be effective when the appropriate
electronic mail or facsimile transmission acknowledgment is received.
13. Assignment
     Except as set forth in this Section 13, neither this Agreement, nor any of
the rights or obligations hereunder, may be assigned, transferred, subcontracted
or delegated by a party hereto to any third party (other than a parent or
subsidiary under common control with the assigning party), including without
limitation, by operation of law or pursuant to a Change of Control (as defined
below). Notwithstanding the foregoing, (a) Purchaser may assign this Agreement,
and the rights and obligations hereunder, without the prior consent of WAM, in
connection with a Change of Control and (b) WAM may assign this Agreement, and
the rights and obligations hereunder, without the prior consent of Purchaser, to
a third party in connection with a Change of Control; so long as WAM assigns all
obligations under this Agreement to any party that succeeds to all or
substantially all of WAM’s business. For purposes of this Section 13, “Change of
Control” shall mean (i) any sale, lease, exchange or other transfer (in one
transaction or series of transactions) of all, or substantially all, of the
assets of such party, (ii) any consolidation or merger or other combination of a
party in which such party is not the continuing or surviving corporation or
pursuant to which shares of such party’s common stock would be converted into
cash, securities or other property (other than a merger of such party in which
the holders of such party’s common stock immediately prior to the merger hold at
least a majority of the outstanding securities of the combined entity), or
(iii) any transaction (or series of related transactions) pursuant to which any
person (as defined in Section 13 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), becomes the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of 35% or more of
such party’s outstanding common stock. Any purported assignment of this
Agreement or the rights or obligations of a party under this Agreement in
violation of this Section 13 shall be null, void and of no further force or
effect. Notwithstanding the foregoing, in the event of an assignment of this
Agreement in connection with a Change of Control of Purchaser by a third party
[****], no consent by WAM to such assignment shall be required, but WAM may
require



--------------------------------------------------------------------------------



 



- 8 -

the assignee to acknowledge in writing its acceptance of revised and accelerated
payment terms under Section 4 of this Agreement following such Change of
Control.
14. Rights and Remedies
     All rights and remedies conferred by this Agreement or by law are
cumulative and may be exercised singly or concurrently. If any provision of this
Agreement is held invalid by any law or regulation of any government or by any
court, such invalidity shall not effect the enforceability of any other
provisions hereof.
15. Applicable Law
     This Agreement shall be governed by and construed under the laws of the
State of New York without regard to its conflicts of law provisions. The
exclusive jurisdiction for the resolution of any dispute arising out of this
Agreement by mediation, arbitration or suit shall be in New York, New York.
16. Disputes
     The parties agree that any material dispute between the parties relating to
this Agreement shall be handled as follows:
16.1 First, the parties will submit the dispute to a panel of two senior
executives (Vice-President or more senior) of each party. Either party may
initiate this proceeding by notifying the other party in writing pursuant to the
notice provisions of Section 12. Within five (5) Days from the date of receipt
of the notice, the parties’ executives shall confer (via telephone or in person)
in an effort to resolve such dispute (the “First Executive Conference”). The
decision of the executives shall be final and binding on the parties. In the
event that the executives are unable to resolve such dispute within twenty
(20) Days after the First Executive Conference, then the parties shall follow
the procedures set forth in Sections 16.2 and 16.3 below. Each party’s
executives shall be identified by notice to the other party and may be changed
at any time thereafter also by notice to the other party.
16.2 In the event that the First Executive Conference does not resolve the
dispute, the parties shall submit the dispute to JAMS, or any other mutually
selected mediator (the “Mediator”) for non-binding mediation. The parties will
cooperate with the Mediator and with one another in selecting the Mediator (in
the case of JAMS, in selecting an individual to mediate from



--------------------------------------------------------------------------------



 



- 9 -

JAM’s panel of neutrals), and in promptly scheduling the mediation proceedings.
The parties covenant that they will participate in the mediation in good faith,
and that they will share equally in its costs. All offers, promises, conduct and
statements, whether oral or written, made in the course of the mediation by any
of the parties, their agents, employees, experts and attorneys, and by the
Mediator, are confidential, privileged and inadmissible for any purpose,
including impeachment, in any arbitration or other proceeding involving the
parties, provided that evidence that is otherwise admissible or discoverable
shall not be rendered inadmissible or non-discoverable as a result of its use in
the mediation. If the dispute is not resolved within thirty (30) Days from the
date of the submission of the dispute to mediation (or such later date as the
parties may mutually agree in writing), the dispute shall be submitted to
arbitration in accordance with Section 16.3 below. The mediation may continue,
if the parties so agree, after the appointment of the arbitrators. Unless
otherwise agreed by the parties, the Mediator shall be disqualified from serving
as arbitrator in the case. The pendency of a mediation shall not preclude a
party from seeking provisional remedies in aid of the arbitration from a court
of appropriate jurisdiction, and the parties agree not to defend against any
application for provisional relief on the ground that a mediation is pending.
16.3 In the event the parties do not settle the dispute through mediation, the
parties will submit the matter(s) to binding arbitration in New York, New York,
in accordance with the Commercial Arbitration Rules of the AAA. Each party shall
appoint one arbitrator, and the two arbitrators thus appointed will appoint a
third arbitrator. The parties shall instruct the arbitrators to make a
determination within thirty (30) Days after submission of the dispute to
arbitration. Each party shall bear its own arbitration costs and expenses;
provided, however, that the arbitrators may modify the allocation of fees, costs
and expenses in the award in those cases where fairness dictates other than each
party bearing its own fees, costs and expenses. The award shall be final and
binding on the parties, and judgment on the award may be entered in and enforced
by any court of competent jurisdiction.
17. General
     This Agreement is the complete and entire understanding between the Parties
on the subject matter contained herein and supersedes all prior agreements,
proposals,



--------------------------------------------------------------------------------



 



- 10 -

representations, statements, or understandings whether written or oral on this
subject between them. The provisions of this Agreement may be amended or waived
only by a writing executed by the authorized representatives of the Parties
hereto.
     In the event that either Party to this Agreement shall, on any occasion,
fail to perform any provision of this Agreement, and the other Party does not
enforce that provision, the failure to enforce shall not prevent enforcement of
the provision on any other occasion.
     Each Party, including its agents, and employees, is an independent
contractor and not an agent or employee of the other. Without limiting the
generality of the foregoing, neither Party is authorized to represent or make
any commitments on behalf of the other, and both Parties expressly disclaim any
liability therefore.
     The headings contained herein are for reference purposes only and shall not
in any way effect the meaning or interpretation of this Agreement. This
Agreement shall be construed without regard to the identity of the Party who
drafted it, and each and every provision of this Agreement shall be construed as
though all of the Parties participated equally in the drafting.
     IN WITNESS WHEREOF, the authorized representatives of the Parties represent
that they have read this Agreement, understand it and agree to be bound by it
without exception by executing it below:

                  WILLIAMS ADVANCED MATERIALS, INC.    
 
           
 
  Signature By  
/s/ Richard W. Sager
   
 
  Printed Name  
Richard W. Sager
   
 
  Title  
President 
   
 
  Date  
2/6/07 
   
 
                KOMAG, INCORPORATED    
 
           
 
  Signature By  
/s/ Tim Harris
   
 
  Printed Name  
Tim Harris 
   
 
  Title  
CEO 
   



--------------------------------------------------------------------------------



 



- 11 -

             
 
  Date   2/5/07     
 
     
 
   
 
                KOMAG USA (MALAYSIA), SDN    
 
           
 
  Signature By  
/s/ Tim Harris
   
 
  Printed Name  
Tim Harris
   
 
  Title  
Director 
   
 
  Date  
2/5/07 
   



--------------------------------------------------------------------------------



 



 

Exhibit A.1 (Komag) Rev 1
Williams Ruthenium Announcement – 06/06/06
As a leader in the Ruthenium sputtering target market, Williams Advanced
Materials Thin Film Products, has officially standardized impurity reporting.
Effective immediately, target purity [****] shall be based on [****] will also
be reported. [****] will be guaranteed at less than [****]. [****] will only be
reported. Williams Advanced Materials Thin Film Products remains poised to
satisfy the Ru demand of the data storage industry in a very dynamic market.
Elemental impurity limits as follows:
[****]



--------------------------------------------------------------------------------



 



- 2 -

Exhibit A.2 (Komag) Rev 1
Williams Ruthenium Announcement – 06/06/06
[****]



--------------------------------------------------------------------------------



 



 

EXHIBIT B

                                                     
 
      [****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]  
[****]   [****]   [****]   [****]
 
      Jan   Feb   Mar   Apr   May   Jun   Jul   Aug   Sep   Oct   Nov   Dec
Purchased Ounces Ru Powder
      [****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]  
[****]   [****]   [****]   [****]

NOTE: [****]



--------------------------------------------------------------------------------



 



 

EXHIBIT C

                                  Input Weight Customer   System   Size   FAB  
(oz)
Komag
  [****]   [****]   [****]   [****]
 
  [****]   [****]   [****]   [****]
 
  [****]   [****]   [****]   [****]

Total price equals Fabrication Charge plus Ru metal.
Ru metal price equals WAM’s cost on [****] WAM.
Target quantities are subject to design and product mix changes by the written
agreement of both WAM and Komag.
(notwithstanding the minimum monthly Ru requirements specified in Exhibit B)
Refer to Agreement Paragraph 4 for Payment Terms.
Prices are only firm for allocated quantities in Exhibit “B”. If any additional
targets become available, it is likely pricing premium(s) will apply, increasing
the total price per target above those stipulated in the Agreement. It is
impossible to quantify an estimate of these premiums at this time.



--------------------------------------------------------------------------------



 



 

Exhibit D (Komag) Rev 3
Product Refining

•   Purchaser agrees to use WAM as its exclusive recycler/refiner for WAM
manufactured Ru targets only and other Ru scrap material for the term of this
Agreement.   •   The Parties agree that the recycling/refining of spent Ru
targets is critical to the supply of new Ru targets and without the timely
return of all targets to be shipped by Purchaser, that WAM’s ability to supply
will be negatively impacted; therefore, all Products sold to Purchaser shall be
returned to WAM for refining on a [****] basis.   •   Refining Terms for [****]:
      - [****].       - [****]       - Settlement lead time shall be within
[****] business days.   •   [****] is responsible for all shipping
charges/insurance of spent Product shipments to WAM. . Shipping Terms will be
FCA Buffalo, NY USA.   •   Purchaser has the following settlement options for
reclaimed RU.       - [****].       - [****].       - [****].

 